Citation Nr: 0120403	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial, 20 percent evaluation assigned 
to a disability of the back, to include a disorder of the 
thoracic spine and early discogenic disease at 
L5-S1, from December 8, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


REMAND

The veteran had active service from May 1970 to February 1972 
and from December 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board remanded the issue on appeal for further 
development in September 1998.  Also, in the September 1998 
Remand, the Board noted that the veteran had submitted a 
claim of entitlement to service connection for osteoarthritis 
of the thoracic spine in October 1997, and it referred the 
claim to the RO for appropriate action.  However, nothing in 
the current claims file indicates that the RO has taken any 
action on the claim.  The RO is again advised to do so.  
However, the development requested in the Remand below 
includes inquiry into the question whether the veteran has 
osteoarthritic changes of the thoracic spine and 
consideration of the claim under a rating provision that 
contemplates such pathology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  The grant of the claim of 
entitlement to service connection for osteoarthritis of the 
thoracic spine could bear on the appropriate evaluation for 
the already service connected thoracic spine disability.  
38 C.F.R. § 4.14 (2001).  Therefore, the claim of entitlement 
to service connection for osteoarthritis of the thoracic 
spine is inextricably intertwined with the issue on appeal.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

This is a case in which the disability rating at issue was 
rendered with a grant of service connection.  The Court has 
held that in such circumstances, the rating must address all 
evidence relevant to the nature and severity of disability 
from the effective date of the grant and accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time. 
Fenderson v. West, 12 Vet. App. 119, 126, (1999).  This 
principle is particularly apposite in this case.  

During the course of the appeal of the original rating 
action, the RO has increased the original rating and 
recharacterized the disability.  In so doing, however, the RO 
may have failed to address all of the separate manifestations 
of the disability as a whole.  Therefore, the claim must be 
remanded.  

In October 1996, the veteran was granted service connection 
for "chronic rhomboid strain."  A noncompensable evaluation 
was assigned from December 8, 1995, the date of receipt of 
the service-connection claim.  The veteran then initiated the 
current appeal.  In January 1998, the RO increased the 
evaluation of the veteran's back disability, characterized as 
"muscle strain of the back (rhomboid muscle)," to 10 
percent.   The increased evaluation was made effective from 
December 8, 1995.  Thus, the back disability was determined 
to be one pertaining to the thoracic region of the spine.  
See Dorland's Illustrated Medical Dictionary, 1082 (28th ed. 
1994) (Table of Musculi, definitions of "m.[usculus] rhomboi 
deus major" and "m.[usculus] rhomboi deus minor").

In January 2001, after additional development requested by 
the Board in its September 1998 Remand had been accomplished, 
the RO again increased the original rating.  It granted a 20 
percent evaluation for the back disability from December 8, 
1995.  At this time, the RO characterized the disability as 
"early discogenic disease at L5-S1."  It noted that the 
disability had been formerly evaluated as "muscle strain of 
the back/rhomboid muscle and myofascial pain." Thus, in the 
January 2001 rating decision, the disability was 
characterized as one pertaining to the lumbosacral region of 
the back.

Development conducted in accordance with the September 1998 
Remand had included two VA examinations.  One, performed in 
February 1999, resulted in a diagnosis of "[c]hronic mid-
thoracic back pain secondary to rhomboid muscle spasm."  
There was no diagnosis pertaining to the lumbar spine.  The 
second, performed in September 2000, resulted in a diagnosis 
of early discogenic disease at L5-S1.  There was no diagnosis 
pertaining to the thoracic spine.

Although the characterization of the disability by the agency 
of original jurisdiction has changed, service connection is 
in effect for disability involving both the thoracic and the 
lumbar segments of the spine.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991) (holding that once a disability is 
listed as service connected in a rating decision it remains 
service connected unless formally severed).  Prior to the 
January 2001 rating action, the RO had taken no action to 
reduce or discontinue the 10 percent rating for rhomboid 
muscle strain.  See 38 C.F.R. § 3.105(e) (2001).  Therefore, 
the veteran is currently service connected for a disability 
of the thoracic spine and a disability of the lumbosacral 
spine.

It is unclear what portion of the current 20 percent 
evaluation is attributable to each segment of the spine.  The 
Court has held that separate evaluations for different sets 
of symptoms associated with the same injury are warranted, 
provided that the symptomatology of one problem is not 
overlapping with or duplicative of that of another.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Regulations 
require that disabilities arising from a single disease 
entity, like all disabling conditions are to be rated 
separately.  38 C.F.R. § 4.25 (2001).  Since the service-
connected back disability at issue here includes two spine 
segments each should be evaluated separately.  See 38 C.F.R. 
§ 4.45(b) (the thoracic and lumbar segments of the spine 
constitute separate groups of minor joints).  

It is unclear at this point what portion, if any, of the 
veteran's service connected disability is attributable to 
each segment of the spine.  A medical opinion, rendered after 
physical examination of the veteran and a thorough review of 
the claims file, is needed in this case to separately rate 
the thoracic and lumbar spine disabilities since December 8, 
1995.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board may 
not exercise its own judgment and opine on medical 
questions).  If so, separate evaluations of the disability 
manifestations are available for the time or times in 
concern.  Esteban; Fenderson.

When characterized as a disorder of the thoracic spine, the 
veteran's disability has been rated since December 8, 1995 
under two different provisions of the rating schedule:  as a 
muscle injury under 38 C.F.R. § 4.73, Diagnostic Code 5320 
(in the October 1996 rating decision) and as muscle strain by 
analogy with fibromyalgia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (in the January 1998 rating decision).  When 
characterized as a disorder of the lumbar spine, the 
veteran's disability has been rated since December 8, 1995 as 
disc disease under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in the January 2001 rating decision).  The Board finds that 
while these rating provisions are appropriate, the disability 
manifestations identified in this case pertaining to the 
thoracic spine should also be evaluated as back strain by 
analogy with lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The medical opinion sought by this 
Remand must also address to what extent the specific criteria 
set forth in these rating provisions have been met since 
December 8, 1995.

Thereafter, the RO must readjudicate the claim, observing the 
holding in Fenderson.  Prior to readjudicating the claim, 
however, the RO must ensure that it has complied in full with 
all applicable provisions the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran is entitled to the benefit of 
this new law, which was enacted in November 2000, during the 
pendency of this appeal, see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), and reaffirms and expands upon VA's 
obligations under the former law to assist claimants.  Under 
the VCAA, VA must supply a medical examination or opinion if 
such is necessary to make a decision on a claim for 
compensation.  38 U.S.C.A. §5103A (West Supp. 2001).  
Accordingly, the Board has requested the additional 
development described above.  In addition, the VCAA requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information and any medical and lay evidence 
that is necessary to substantiate the claim.  38 U.S.C. A. 
§ 5103 (West Supp. 2001).  The VCAA also provides that VA 
must make reasonable efforts to obtain records pertinent to a 
claim and if the records cannot be secured, so notify the 
claimant.  38 U.S.C.A. § 5013A.  

Although the original evaluation of the disability was 
increased during the course of the appeal, the veteran has 
not been granted the maximum rating potentially available, 
nor has he limited the evaluation sought to less than the 
maximum available; thus, his appeal of the October 1996 
rating decision has remained viable.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, in addition to that 
requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any medical or lay evidence not 
currently of record supporting his claim.  
After the veteran has replied, the RO 
should attempt to secure from any sources 
that he has identified all records or 
other documentation not currently of 
record.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable 
efforts, the RO is unable to secure any 
evidence, it must notify the veteran and 
(a) identify the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The veteran then should be afforded 
an examination by an orthopedic surgeon, 
if available, to determine the nature and 
severity of all disability associated 
with the thoracic and lumbar segments of 
his spine from December 8, 1995.  

The examiner should be provided with the 
criteria contained in Diagnostic Codes 
5025, 5293, 5295, and 5320.  The examiner 
should comment specifically on whether 
and if so, to what extent the veteran's 
back disability meets or has met during 
any time or times since December 8, 1995 
any of the criteria set forth in 
Diagnostic Codes 5320, 5025, and 5295 
(for the thoracic spine) and 5293 (for 
the lumbar spine).  

The examiner should also assess the range 
of motion exhibited by the veteran in 
both his thoracic and his lumbar spine.  
The examiner should comment specifically 
on whether the veteran has experienced 
functional loss with his back disability 
that is due to pain, including pain on 
movement of a joint, weakness, 
fatigability, or incoordination.  Such 
functional loss should, if feasible be 
expressed in terms of additional loss of 
range of motion.

All indicated diagnostic tests, studies, 
and consultations should be performed, 
and all findings should be reported in 
detail.

The claims file must be made available to 
and be reviewed by each examiner prior to 
the requested study, and each examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  Failure to 
report for a VA examination without good 
cause may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2001).  In the 
event that the veteran does not report 
for either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice of the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the examination has occurred, 
the RO should review the examination 
report or reports to ensure that they are 
in complete compliance with the 
directives of this Remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO then should readjudicate the 
claim.  In accordance with Fenderson, the 
appropriateness of "staged" ratings for 
the disabilities for any period from 
December 8, 1995 should be considered.  
Separate evaluations for disability 
manifestations pertaining to the lumbar 
and thoracic segments of the spine, 
respectively, should be assigned for 
entire period from December 8, 1995.  The 
RO should also adjudicate the claim for 
service connection for arthritis of the 
thoracic spine.

If the benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond. 

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




